 Case 3:16-cv-01314-C Document 103 Filed 02/23/21                          Page 1 of 2 PageID 1030



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION


JANA BOWERS,                                           )
                                                       )
                          Plaintilt,                   )
                                                       )
                                                       )
                                                       )
ABUNDANT HOME HEALTH, LLC,                             )
JAMES L. SANTIAGO,                                     )
LAILANI MENDOZA,                                       )
                                                       )
                          Defendants.                  )      Civil Action No.   3:1   6-CV- I 314-C



                                                   ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that the          Cou( should find that Defendant James L.

Santiago did not knowingly execute a settlement agreement offered by PlaintiflJana Bowers.l

       The Court conducts a de novo review ofthose portions of the Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C'

$ 636(bX   I   XC). Portions of   the report or proposed findings or recommendations that are not the

subject ofa timely objection      will   be accepted by the Court unless they are clearly erroneous or


contrary to law. See United States v. lYilson,864 F.2d 1219,1221 (5th Cir. 1989).

       After due consideration and having conducted             a de novo review, the Court finds that


Plaintiff s objections should be OVERRULED. The Court                 has further conducted an


independent review of the Magistrate Judge's findings and conclusions and finds no error. It is



      I Plaintiff filed objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation on February 8, 2021.
  Case 3:16-cv-01314-C Document 103 Filed 02/23/21                              Page 2 of 2 PageID 1031



therefore ORDERED that the Findings, Conclusions, and Recommendation are ADOPTED as

the findings and conclusions ofthe Court. For the reasons stated therein, the Court finds that

Defendant James L. Santiago did not knowingly execute the settlement agreement, on behalfof

Deiendant Abundant Home Health, LLC, and offered by Plaintiff Jana Bowers. Accordingly, it

is hereby ORDERED that the Court's Rule 54(b) Judgment of                   April   10, 2019, be               VACATED

and this   civil action remained STAVED due to lhe logistical issues presented by COVID-19.'?
                                           Ll-
                                      1A
       SO ORDERED              this 4,lday olFebruary.202l.




                                                                                     /,   |t'   z       z't'
                                                     I




                                                              R.C        GS
                                                         SF,NIOR TINITED STATES DI                              T JUDGI
                                                                                                    I
                                                                                                    I




           2
               This civil action shall be reinstated on the Court's trial docket in due course.

                                                           2
